                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

BRIAN R. STAGGERS                                                                     PLAINTIFF

vs.                                  Civil No. 4:21-cv-04041

TYSON FOODS                                                                       DEFENDANT

                                                ORDER

      Plaintiff has submitted a Complaint for filing, together with Motion for Leave to Proceed in

forma pauperis (IFP). ECF Nos. 1 and 2. Pursuant to the provisions of 28 U.S.C. § 636(b)(1)

and (3) (2005), United States District Judge Susan O. Hickey referred this Motion to the

undersigned for decision.

      The Court has reviewed the IFP application and finds that Plaintiff has annual take home

income of $27,560.00, plus an unknown amount of business income. Accordingly, the Plaintiff’s

Motion for Leave to Proceed in forma pauperis (ECF No. 2) is DENIED.           Plaintiff is directed

to pay the filing fee of $402.00 within twenty (20) days of the date of this order. Failure to pay

the $402.00 filing fee will result in dismissal of this action.


      IT IS SO ORDERED this 24th day of June 2021.

                                                                    Barry A. Bryant
                                                                  /s/
                                                                  HON. BARRY A. BRYANT
                                                                  U. S. MAGISTRATE JUDGE
